









Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED CONSENT
This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
CONSENT (this “First Amendment”), dated as of May 24, 2017 and, made by and
among KADANT INC., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors parties hereto, the Foreign Subsidiary Borrowers parties hereto, the
several banks and other financial institutions or entities parties hereto (the
“Lenders”), CITIZENS BANK, N.A., as administrative agent (the “Administrative
Agent”) and CITIZENS BANK, N.A., as multicurrency administrative agent (the
“Multicurrency Administrative Agent”; together with the Administrative Agent,
the “Agents”).
Background
The Borrower, the Subsidiary Guarantors, the Foreign Subsidiary Borrowers, the
Agents and the Lenders entered into an Amended and Restated Credit Agreement
dated as of March 1, 2017 (the “Original Credit Agreement”), as amended by this
First Amendment and as further amended, modified or supplemented from time to
time, the “Credit Agreement”.
The Borrower has informed the Agents and the Lenders that it or its Subsidiaries
intends to acquire all of the Capital Stock of one or more entities that have
been identified to the Agents (the “Acquisition Target”) (and delivered a copy
of a letter of intent regarding such transaction dated March 16, 2017) through
the Borrower or one or more of the Borrower’s wholly-owned subsidiaries
(individually, and collectively, the “Kadant Purchaser”) (such acquisition
transaction, the “ Identified Acquisition”) which Identified Acquisition shall
be funded, in part, with Loans to be advanced under the Credit Agreement (such
extension of credit by the Lenders, the “Acquisition Advance”).
The Borrower has requested that the Agents and the Lenders (a) agree that the
conditions to each extension of credit to the Borrower and/or a Foreign
Subsidiary Borrower set forth in Sections 5.2 and 5.3 of the Original Credit
Agreement, as applicable, shall be limited as set forth herein with respect to
the Acquisition Advance and (b) amend the Original Credit Agreement to increase
the Revolving Commitments from $200,000,000 to $300,000,000.
Capitalized terms not defined herein shall have the meanings given such terms in
the Original Credit Agreement. This First Amendment constitutes a Loan Document
for all purposes under the Credit Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Subsidiary Guarantors, the
Foreign Subsidiary Borrowers, the Agents and the Lenders hereby agree as
follows:
1.     Limited Consent and Agreement. Subject to the terms and conditions herein
contained and in reliance upon the representations and warranties of the
Borrower herein contained, effective upon satisfaction of the conditions
precedent contained in Section 3 below, the Agents and the Lenders hereby agree
that the conditions to each extension of credit to the Borrower and/or a Foreign
Subsidiary Borrower set forth in Sections 5.2 and 5.3 of the Credit Agreement,
as applicable, shall be limited as set forth below with respect to the
Acquisition Advance to the extent that the Identified Acquisition is consummated
in connection therewith and the Revolving Commitments have not otherwise
terminated prior to the date of the consummation of the Identified Acquisition
in accordance with the terms of the Credit Agreement (other than a termination
resulting from any Disregarded Default occurring after the execution of the
definitive purchase agreement for the Identified Acquisition (the conditions to
the Acquisition Advance being referred to herein as the “Limited Funding
Conditions”):


1

--------------------------------------------------------------------------------











(A)    The representations and warranties referenced in Section 5.2(a) of the
Credit Agreement shall be limited to (x) those representations and warranties
set forth in Sections 4.3(a), 4.3(e), 4.4, 4.5, 4.11, 4.14, 4.19 and 4.21 of the
Credit Agreement as those representations and warranties relate to the Borrower
and Kadant Purchaser, and (y) (limited to the best of Kadant Purchaser’s
knowledge) those representations and warranties made by or with respect to the
Acquisition Target in the acquisition agreement entered into in connection with
the Identified Acquisition as are material to the interests of the Lenders, but
only to the extent Kadant Purchaser is entitled to terminate such acquisition
agreement on the basis of such representations and warranties.
(B)    The Defaults and Events of Default referred to in Section 5.2(b) of the
Credit Agreement shall be limited to those Events of Default which are not
Disregarded Defaults.
The parties hereto acknowledge and agree to the following in connection with the
consent granted pursuant to this Section 1:
(i)    The Limited Funding Conditions apply solely to the Acquisition Funding to
the extent consummated on or before 120 days after the LCT Test Date and not to
any other funding under the Credit Agreement.
(ii)    The Acquisition Funding shall also be subject to the following
conditions: (x) the Identified Acquisition shall constitute a “Permitted
Acquisition” under (and as defined in) the Credit Agreement except that (I) the
occurrence of a Disregarded Default shall be disregarded for the purposes of
determining compliance with clause (c) of the definition of “Permitted
Acquisition,” and (II) compliance with clauses (d) and (e) of the definition of
“Permitted Acquisition” shall be subject to Section 1.9 of the Original Credit
Agreement and (y) on the date of the Acquisition Funding, the Borrower shall
(I) certify that no Default or Event of Default (based on the Borrower’s
knowledge with respect to the Acquisition Target) has occurred or is continuing
both before and after giving effect to the Acquisition Funding and the
Acquisition, or (II) certify that no Default or Event of Default other than a
Disregarded Default has occurred or is continuing both before and after giving
effect to the Acquisition Funding and the Identified Acquisition and provide a
list of all such Disregarded Defaults (based on the Borrower’s knowledge with
respect to the Acquisition Target) that have occurred and are continuing as of
such date.
(iii)    The Lenders’ agreement to fund the Acquisition Advance subject to the
Limited Funding Conditions is not intended (and should not be construed) as a
waiver of any Disregarded Default existing at the time of such Acquisition
Advance or of any of the Agents’ or the Lenders’ rights and remedies with
respect thereto, all of which are hereby reserved and preserved in their
entirety by the Agents and the Lenders.
The foregoing limited consent and limited waiver is limited to the Identified
Acquisition as set forth herein and is not a commitment or agreement to grant
any consent or waiver in the future.
2.    Amendments to Original Credit. Subject to the terms and conditions herein
contained and in reliance on the representations and warranties of the Borrower
herein contained, effective upon satisfaction of the conditions precedent
contained in Section 3 below, the following amendments are incorporated into the
Original Credit Agreement
(A)    Section 1.1 of the Original Amended Credit Agreement is hereby amended to
delete the text in the definition of “Revolving Commitment” and to insert the
following in lieu thereof:
    


2

--------------------------------------------------------------------------------











“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans (which includes Multicurrency Revolving Loans and
participate in Swingline Loans and Letters of Credit (which includes
Multicurrency L/C Obligations) in an aggregate principal and/or face amount not
to exceed the amount set forth under the heading “Revolver” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Revolving
Commitments on the First Amendment Effective Date is $300,000,000.
(B)    Schedule 1.1 of the Original Credit Agreement is hereby deleted and the
Schedule 1.1 attached to this First Amendment is inserted in lieu thereof.
(C)    Section 1.1 of the Original Credit Agreement is hereby amended to add the
following new definition:
“First Amendment Effective Date”: the date all of the conditions precedent in
that certain First Amendment to Amended and Restated Credit Agreement dated as
of May 24, 2017, entered into among the Agents, the Borrower, the Foreign
Subsidiary Borrowers and the Subsidiary Guarantors, are satisfied.
The foregoing amendments are limited to those set forth herein and is not a
commitment or agreement to grant any amendment in the future
3.    Conditions Precedent.
The provisions of this First Amendment shall be effective as of the date on
which all of the following conditions shall be satisfied:
(a)    the Borrower, each Subsidiary Guarantor and each Foreign Subsidiary
Borrower shall have delivered to the Agents an executed counterpart of this
First Amendment;
(b)    the Agents and the Lenders shall have indicated their consent and
agreement by executing this First Amendment; and
(c)    the Borrower shall have paid all of the Agents’ fees and expenses and all
amounts required under that certain fee letter dated as of April 7, 2017 between
the Administrative Agent and the Borrower.
5.    Miscellaneous.
(a)    Ratification. The terms and provisions set forth in this First Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Original Credit Agreement and except as expressly modified and superseded by
this First Amendment, the terms and provisions of the Original Credit Agreement
and the other Loan Documents are ratified and confirmed and shall continue in
full force and effect. The Borrower, the Foreign Subsidiary Borrowers, the
Agents and the Lenders agree that the Original Credit Agreement as amended
hereby and the other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms. For all matters
arising prior to the effective date of this First Amendment, the Original Credit
Agreement (as unmodified by this First Amendment) shall control.


3

--------------------------------------------------------------------------------













(b)    Representations and Warranties. The Borrower hereby represents and
warrants to the Agents that the representations and warranties set forth in the
Loan Documents, after giving effect to this First Amendment, are true and
correct in all material respects (or all respects to the extent already
qualified by materiality or the occurrence of a Material Adverse Effect) on and
as of the date hereof, with the same effect as though made on and as of such
date except with respect to any representations and warranties limited by their
terms to a specific date. The Borrower further represents and warrants to the
Agents and the Lenders that the execution and delivery of this First Amendment
(i) are within the Borrower’s and each Foreign Subsidiary Borrower’s
organizational power and authority; (ii) have been duly authorized by all
necessary organizational action of the Borrower and each Foreign Subsidiary
Borrower; (iii) is not in contravention of any provision of the Borrower’s or
any Foreign Subsidiary Borrower’s organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (v)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any material indenture,
mortgage, deed of trust, lease, agreement or other material instrument to which
either the Borrower or any Foreign Subsidiary Borrower is a party or by which
Borrower, any Foreign Subsidiary Borrower or any of their property is bound. All
representations and warranties made in this First Amendment shall survive the
execution and delivery of this First Amendment.
(c)    Expenses of the Agent. As provided in the Credit Agreement, the Borrower
agrees to pay all reasonable costs and expenses incurred by the Agents in
connection with the preparation, negotiation, and execution of this First
Amendment, including without limitation, the reasonable costs and fees of the
Agents’ legal counsel.
(d)    Severability. Any provision of this First Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this First Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
(e)    Applicable Law. This First Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
(f)    Successors and Assigns. This First Amendment is binding upon and shall
inure to the benefit of the Agents, the Lenders and the Borrower, the Foreign
Subsidiary Borrowers and their respective successors and assigns.
(g)    Counterparts. This First Amendment may be executed in one or more
counterparts and on facsimile counterparts or other electronic transmission, as
permitted under the Original Credit Agreement, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.
(h)    Headings. The headings, captions, and arrangements used in this First
Amendment are for convenience only and shall not affect the interpretation of
this First Amendment.
(i)    ENTIRE AGREEMENT. THIS FIRST AMENDMENT EMBODIES THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND
SUPERSEDES ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN
OR ORAL, RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


4

--------------------------------------------------------------------------------













(j)    Acknowledgement and Reaffirmation. Each of the Borrower, as a guarantor,
and Kadant Black Clawson LLC, Kadant Johnson China – WX Holding Inc., Kadant
International Holdings LLC and Kadant Johnson LLC (collectively, the “Subsidiary
Guarantors” and together with the Borrower, the “Guarantors”), hereby
acknowledges the consents granted, and amendments effected, pursuant to this
First Amendment and reaffirms its guaranty of the Borrower Obligations and the
Foreign Subsidiary Borrower Obligations (each as defined in the Guarantee)
pursuant to that certain Amended and Restated Guarantee Agreement, dated as of
March 1, 2017 (as amended, supplemented or otherwise modified from time to time,
the “Guarantee”), among the Guarantors and the Administrative Agent.
[Remainder of Page Intentionally Left Blank]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
KADANT INC.
 
 
By:
/s/ Daniel J. Walsh
 
Name: Daniel J. Walsh
 
Title: Treasurer
 
 
 
 
KADANT U.K. LIMITED
 
 
By:
/s/ Kevin Callus
 
Name: Kevin Callus
 
Title: Managing Director
 
 
 
 
KADANT CANADA CORP.
 
 
By:
/s/ Daniel J. Walsh
 
Name: Daniel J. Walsh
 
Title: Treasurer
 
 
 
 
KADANT JOHNSON EUROPE B.V.
 
 
By:
/s/ Fredrik H. Westerhout
 
Name: Fredrik H. Westerhout
 
Title: Managing Director
 
 
 
 
KADANT INTERNATIONAL LUXEMBOURG SCS
 
 
By:
/s/ Michael J. McKenney
 
Name: Michael J. McKenney
 
Title: Manager











[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-1)

--------------------------------------------------------------------------------






KADANT JOHNSON DEUTSCHLAND GmbH
 
 
 
 
By:
/s/ Jörg Krischer
 
Name: Jörg Krischer
 
Title: Managing Director
 
 
Subsidiary Guarantors:
 
 
Kadant Black Clawson LLC
By: Kadant Inc., its sole member
 
 
By: /s/ Daniel J. Walsh
Name: Daniel J. Walsh
Title: Treasurer
 
 
Kadant Johnson China WX Holding Inc.
 
 
By: /s/ Daniel J. Walsh
Name: Daniel J. Walsh
Title: Treasurer
 
 
Kadant International Holdings LLC
By: Kadant Inc., its sole member
 
 
 
 
By: /s/ Daniel J. Walsh
Name: Daniel J. Walsh
Title: Treasurer
 
 
Kadant Johnson LLC
By: Kadant Inc., its sole member
 
By: /s/ Daniel J. Walsh
Name: Daniel J. Walsh
Title: Treasurer
 
 
 
 











[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-2)

--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as Administrative Agent and
as a Lender
 
 
By:
/s/ Seth Rogers
 
Name: Seth Rogers
 
Title: Vice President
 
 













[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-3)

--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as Multicurrency
Administrative Agent and as a Lender
 
 
By:
/s/ Seth Rogers
 
Name: Seth Rogers
 
Title: Vice President
 
 









[Signature Page-First Amendment to Amended and Restate Credit Agreement and
Limited Consent]
(S-4)

--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Seth Rogers
 
Name: Seth Rogers
 
Title: Vice President
 
 















[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-5)

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ David M. Crane
 
Name: David M. Crane
 
Title: Senior Vice President
 
 















[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-6)

--------------------------------------------------------------------------------






U.S. BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Ken Gorski
 
Name: Ken Gorski
 
Title: Vice President
 
 

















[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-7)

--------------------------------------------------------------------------------






HSBC BANK USA, N.A.
 
 
By:
/s/ Pablo Pena
 
Name: Pablo Pena
 
Title: Vice President
 
 



















[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-8)

--------------------------------------------------------------------------------






SANTANDER BANK, N.A.
 
 
 
 
By:
/s/ Karen Ng
 
Name: Karen Ng
 
Title: Senior Vice President
 
 

















[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-9)

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Brian Keenan
 
Name: Brian Keenan
 
Title: Vice President
 
 

















[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-10)

--------------------------------------------------------------------------------






HSBC BANK CANADA
 
 
 
 
By:
/s/ Joseph Millott
 
Name: Joseph Millott
 
Title: Relationship Manager
 
 
By:
/s/ Derek Bin Li
 
Name: Derek Bin Li
 
Title: Relationship Support Manager

















[Signature Page-First Amendment to Amended and Restated Credit Agreement and
Limited Consent]
(S-12)

--------------------------------------------------------------------------------






Schedule 1.1






Lender
Total Revolving
Commitment
Citizens Bank, N.A.
$60,000,000
Wells Fargo Bank, National Association
$60,000,000
HSBC Bank USA, N.A
$27,000,000
HSBC Bank Canada
$18,000,000
U.S. Bank National Association
$45,000,000


JPMorgan Chase Bank, National Association
$45,000,000
Santander Bank, N.A.
$45,000,000
 
 
 
 
Total Allocation
$300,000,000








